      Case 2:21-cv-02122-SAC-TJJ Document 12 Filed 06/08/21 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

MELANIE M. BROWN,

                    Plaintiff,

      vs.                                             Case No. 21-2122-SAC-TJJT

TITAN PROTECTION
& CONSULTING

                           Defendant.

                                 MEMORANDUM AND ORDER

             The pro se plaintiff Melanie Brown has filed a completed employment

discrimination complaint form checking the boxes for Title VII of the Civil Rights Act

of 1964, 42 U.S.C. §§ 2000e, et seq. (“Title VII”) discrimination and for Age

Discrimination in Employment Act of 1967, 29 U.S.C. §§ 621, et seq. (“ADEA”). ECF# 1,

p. 1. She alleges therein that her former employer, Titan Protection & Consulting,

Inc. (“Titan), terminated and retaliated against her on August 16, 2019, because of

her race, sex, and age. ECF# 1, p. 3. Ms. Brown limits her factual allegations to the

following two sentences: “The defendant advise myself to come into the office on my

day off and we had a conference meeting about questions resulting to my

unemployment. I, then responded with, no I have not filed unemployment, but I did

with a different employer other than, Titan Protection & Consulting.” ECF# 1, p. 4. To

her complaint, she attaches the following exhibits: her administrative agency

complaint filed with the Kansas Human Rights Commission (“KHRC”), the Equal

Employment Opportunity Commission’s (“EEOC’s”) dismissal of her charge and

adoption of the state agency’s investigative findings, and Brown’s three earning
      Case 2:21-cv-02122-SAC-TJJ Document 12 Filed 06/08/21 Page 2 of 4




statements from the defendant Titan for periods from June 1, 2019, through July 15,

2019. ECF# 1-1.

             In her administrative charges, Ms. Brown alleges she is 58-years old and

an African American woman who was employed at Titan from June 3, 2019, until her

termination on August 16, 2019. She alleges she was “terminated due to” her race,

sex, age, and in retaliation for opposing acts and practices forbidden by the Kansas

discrimination laws. Her attached exhibits add no factual allegations supporting her

conclusions of unlawful termination and retaliation.

             On June 3, 2021, Titan filed a motion to dismiss pursuant to Fed. R. Civ.

P. 12(b)(6) for failing to state facts sufficient to support a discrimination claim and

for failing to allege exhaustion of administrative remedies. ECF# 9. As required by D.

Kan. Rule 7.1(a), Titan filed a memorandum in support of its motion. ECF# 10. Ms.

Brown’s response to this motion must be filed within 21 days of the motion’s filing, or

June 24, 2021. See D. Kan. Rule 6.1(d)(2). The court calls Ms. Brown’s attention to

the following provision also within the court’s rules. “If a responsive brief or

memorandum is not filed within the D. Kan. Rule 6.1(d) time requirements, the court

will consider and decide the motion as an uncontested motion. Ordinarily, the court

will grant the motion without further notice.” D. Kan. Rule 7.4(b).

             Also on June 3, 2021, Ms. Brown filed a single-page handwritten

document titled, “Motion for Summary Judgment,” that consists of the following

sentences:

      Rule 56 of the Federal Rules of Civil Procedure governs summary judgment for
      federal courts. For plaintiff. There is no genuine dispute as to any material fact
      and the movant is entitled to judgment by the court, due to the witnesses in


                                            2
      Case 2:21-cv-02122-SAC-TJJ Document 12 Filed 06/08/21 Page 3 of 4




      this lawsuit. There is no dispute of the findings of the government agency,
      underscoring that I was discriminated by their employee Jamie L. Stevenson.

ECF# 11. Ms. Brown’s motion violates D. Kan. Rule 7.4(a) as it is “not accompanied by

a . . . brief or memorandum” as required by D. Kan Rule 56.1. Consequently, the

court will enforce D. Kan. Rule 7.4(a) and summarily deny the plaintiff’s motion for

summary judgment. Under Fed. R. Civ. P. 56(a), a party may move for summary

judgment by “identifying each claim ... on which summary judgment is sought” and

showing “that there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The moving party

bears “both the initial burden of production on a motion for summary judgment and

the burden of establishing that summary judgment is appropriate as a matter of law.”

Kannady v. City of Kiowa, 590 F.3d 1161, 1169 (10th Cir. 2010) (quotation marks and

citation omitted). Thus, the moving party must first give the court “the basis for” the

motion and identify those parts of the pleadings, depositions, interrogatory answers,

admissions, affidavits, and other discovery and exhibits that show the absence of a

genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986));

see Spaulding v. United Transp. Union, 279 F.3d 901, 904 (10th Cir.), cert. denied,

537 U.S. 816 (2002). Courts of the Tenth Circuit have “repeatedly insisted that pro se

parties follow the same rules of procedure that govern other litigants” or suffer the

same consequences. Nielsen v. Price, 17 F.3d 1276, 1277 (10th Cir. 1994) (quotation

marks and citations omitted). Because the plaintiff’s motion completely fails to

comply with the most basic rules and procedures for summary judgment motions, the

court summarily denies it.



                                           3
      Case 2:21-cv-02122-SAC-TJJ Document 12 Filed 06/08/21 Page 4 of 4




             IT IS THEREFORE ORDERED that the plaintiff’s motion for summary

judgment (ECF# 11) is summarily denied pursuant to D. Kan. Rule 7.4(a) and for

failing to comply with the basic rules and procedures for summary judgment motions;

             IT IS FURTHER ORDERED that the plaintiff is reminded that her response

to Titan’s motion to dismiss (ECF# 9) is due June 24, 2021, as required by D. Kan. Rule

6.1(d)(2), and that her failure to file a timely responsive memorandum will result in

the court deciding Titan’s motion as an uncontested motion pursuant to D. Kan. Rule

7.4(b).

             Dated this 8th day of June, 2021, Topeka, Kansas.



                                        s/Sam A. Crow
                                        Sam A. Crow, U.S. District Senior Judge




                                           4
